J-S59031-14


NON-PRECEDENTIAL DECISION                      SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellant

                       v.

FRANK ROSCOE

                            Appellee                       No. 751 EDA 2014


                     Appeal from the Order February 7, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007071-2013


BEFORE: SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY LAZARUS, J.: FILED SEPTEMBER 26, 2014



admittedly a close case, I agree with the trial court that the facts of this

matter     are   distinguishable    from       Thompson   and,   accordingly,   would

suppress the evidence seized incide

        Unlike in Thompson, the Commonwealth here presented no evidence

that the corner on which the alleged aborted drug transaction took place was

located in a high crime, much less a high drug crime, area.1             In addition,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    It bears noting that, in Thompson, the Commonwealth itself framed the

officer who is familiar with drug sales sees what he recognizes as a drug
sale, at a specific drug-selling location, he has probable cause to arrest
(Footnote Continued Next Page)
J-S59031-14


Officer York did not actually see what was contained in the opaque black



                                                              2
                                                                  Indeed, Officer York

never witnessed Roscoe actually remove anything from the bag, and no

exchange between Roscoe and the other individual ever took place. Finally,

while Officer York noted his experience and training, he did not testify

whether the hundreds of narcotics arrests he had made involved hand-to-

hand street transactions such as the one at issue here.3

        In light of the foregoing, and based upon the totality of the evidence, I

do not believe that the activities witnessed by Officer York rose to the level




                       _______________________
(Footnote Continued)

                             Thompson, 985 A.2d at 932. In that case,
the area in which the drug sale took place had been designated by the

and was known by the arresting officer to be an area in which narcotics,
especially heroin, were regularly sold.
2
    In Thompson, the police officer specifically testified that he saw the

cash.
3
    The officer in Thompson
                                                 Thompson, 985 A.2d at 930.



                                            -2-
J-S59031-14




              -3-